Title: To John Adams from John Vaughan, 26 February 1798
From: Vaughan, John
To: Adams, John



Feby. 26. 1798

M Vaughan presents his respectful Compts to the President of the United States; & informs him that upon reexamining the Packet, he has found inside of one of the letters, a line from a Mr Robson dated Charleston who informs that he receivd the letters in Porto Rico—Mr Mason was passenger in the Ellis from London &, taken into that Port—Several letters of Introduction for N York were enclosed to Your Son Mr C. Adams, & some for Boston to CV.—I take the liberty of writing a line to Your Son, requesting his assistance in Enquiring whether Mr Mason is arrived.—
I enclose for your perusal a letter from Mr King which having no adress, appears to have had the original one torn off—when you have perused it I will deposit it with the remander of his papers—
The first Vol. of Van Branes Journey has been taken out of my Library & I cannot of at the moment find who has taken it, or I should have done myself the pleasure of Sending it
Your obt. & respectful / friend Servt
Jn Vaughan